



COURT OF APPEAL FOR ONTARIO

CITATION:
    Kavoussi v. Moos, 2015 ONCA 195

DATE: 20150324

DOCKET: C58865

Epstein, Pepall and Benotto JJ.A.

BETWEEN

Howard Kavoussi, The Estate of Key Kavoussi,
    deceased, by her Executor

Howard Kavoussi and Iran Kavoussi

Respondents

and

Bernd Moos

Appellant

Bernd Moos, acting in person

Kevin D. Sherkin and Ryan Wozniak, for the respondents

Heard and released orally: March 12, 2015

On appeal from the order of Justice Carole J. Brown of
    the Superior Court of Justice, dated April 29, 2014.

ENDORSEMENT

[1]

In July 2009, the respondents sued the appellant in California for
    damages based on fraud and negligent misrepresentation.  In January 2010, the
    appellant, who resides in Ontario, unsuccessfully challenged the jurisdiction
    of the California court, a decision that was not appealed.  The appellant then
    participated in the trial by defending the respondents action on its merits. 
    The trial resulted in a judgment in March of 2012, of approximately
    $3,000,000.  The appellants appeal from that judgment was dismissed in October
    2013.  His attempt to have the dismissal reviewed by the Supreme Court of
    California was dismissed in January 2014.

[2]

The respondents commenced this action for, among other relief,
    enforcement of the judgment in Ontario.

[3]

The respondents moved for summary judgment. Problems arose out of the
    appellants attempts to file additional materials. On January 6, 2014, the
    motion judge ordered that the appellant not be allowed to file additional
    material in response to the motion for summary judgment and adjourned the
    motion to be heard by her.

[4]

In her reasons of March 28, 2014, the motion judge applied the test for
    recognition of a foreign judgment articulated by the Supreme Court in
Beals
    v. Saldanha,
2003 SCC 72, [2003] 3 S.C.R. 416. She held that the appellant
    had attorned to the California court, the judgment was final and that the
    appellant had not established any applicable defences including that the
    judgment had been obtained by fraud or that he was not afforded a process in
    accordance with Ontarios minimum standards of fairness or that the judgment
    was obtained on laws contrary to the fundamental morality of the Canadian legal
    system.

[5]

The motion judge therefore concluded that there was no issue requiring a
    trial and ordered that the California judgment be recognized and enforced in
    Ontario.

[6]

On appeal, relying on his proposed fresh evidence, the appellant urges
    us to find that the California judgment was obtained by fraud.

[7]

The appellants argument depends on our admitting the fresh evidence. 
    This we cannot do.  First, the motion judge refused to allow the appellant to submit
    this same evidence for the purposes of the summary judgment motion.  That order

was not appealed and is final.  Second, the proposed evidence does not meet
    the
Palmer
test.

[8]

We see no reason to interfere

with the motion judges decision
    to enforce the California judgment and the appeal is therefore dismissed.

[9]

The respondents are entitled to their costs fixed in the amount of $7,000,
    inclusive of disbursements and applicable taxes.

Gloria
    Epstein J.A.

S.E.
    Pepall J.A.

M.L.
    Benotto J.A.


